                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES - GENERAL

CASE NO.: 2:19−cv−01810−R−E                                  DATE: May 15, 2019

TITLE:       Song Yune v. IKEA Property, Inc. et al

PRESENT: HON. MANUEL L. REAL, UNITED STATES DISTRICT JUDGE
            Christine Chung                                       N/A
             Deputy Clerk                                    Court Reporter
ATTORNEYS PRESENT FOR PLAINTIFFS:              ATTORNEYS PRESENT FOR DEFENDANTS:

               Not Present                                     Not Present

PROCEEDINGS:          ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF
                      PROSECUTION

    Plaintiff is hereby ordered to show cause in writing by not later than June 12, 2019
why this action should not be dismissed for lack of prosecution.
     The court will consider the filing of the following as an appropriate response to this
Order to Show Cause, on or before the above date:
         • Proof of service of summons and complaint
      In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule
7-15, no oral argument of this matter will be heard unless ordered by the court. The Order will
stand submitted upon the filing of the response to the Order to Show Cause. Failure to timely
respond to the Court's Order will result in the dismissal of the action.
     IT IS SO ORDERED.




MINUTES FORM II                                                      Initials of Deputy Clerk: cch
CIVIL - GEN
